DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 12/10/2021 and 2/3/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement filed 11/2/2021 is acknowledged.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections- 35 USC § 103
4.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fageon et al. (US 2014/0370062) in view of PSF-2cSt Dimethicone Fluid US and Viala et al. US (20110014139).
Fageon et al. (US 2014/0370062) (hereinafter Fageon et al.) disclose compositions that contain ethyl hexyl salicylate and octocrylene (UV-screening agent β,β-diphenylacrylate type)  (see examples, Example 12 para 0492). Ethylhexyl salicylate (UV-screening agent of salicylate type) is present at 2.5 wt % and octocrylene is present at 5 wt %, pigments such as mica and iron oxides are disclosed (e.g., mica and iron oxide or silica and titanium dioxide). Example 12 disclose 3.silica salicylate. The composition has continuous oil phase (title and abstract).  Fageon et al. disclose the glossy effect afforded by lipophilic organic UV-screening agents is all the more substantial the greater their content in the composition (para 0015). The organic UV-screening agents, which includes octocrylene and ethylhexyl salicylate are preferably present in the compositions from 0.1 to 40 % by weight (para 0197-0198). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Water-in-oil emulsions are disclosed (para 0207). The oil phase may be present from 30 % to 90 % by weight relative to the total weight of the composition (para 0069). The composition may comprise volatile oils (para 1019-0113). The volatile oils may be those such as dodecamethylpentasiloxane which meets claim 7(e.g., non-cyclic linear volatile oil) (para 0111). Pigments may be included and range from 0 to 30 % by weight (para 0420). The composition may comprise at least one pigment coated with at least one lipophilic of hydrophilic compound (abstract and para 0239). The reference does not disclose “form of a foundation” however, a foundation is not a particular form but rather an intended use of the composition and does not impart any additional structure to the claim. The composition is in the form of an oil and water emulsion which is capable of being applied and used as a foundation. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case the intended use of foundation dose not impart a structural difference.
The volatile silicone oils may be dodecamethylcylcohexasiloxane (para 0111). The reference does not focus on non-cyclic however, dodecamethylcyclohexasiloxane is non-cyclic and PSF-2cSt Dimethicone Fluid disclose that PSF-2cST Dimethicone Fluid is a liner polydimethylsiloxane that is primarily dodecamethylpentasiloxane. The viscosity is 2cSt. Such features of this are that its super low viscosity (close to water), excellent lubrication, low surface tension: Excellent spreadability, clear, colorless, odorless fluid, fast rate of evaporation, takes greasy feel when used with other oils, and leaves no reside.
The amount of the volatile oils are not disclosed. Viala et al. US (20110014139) disclose sunscreen composition with volatilized siliconized oils such as dodecamethylcylcohexasiloxane  ( see para 0216 and 0219) where  volatile oil can be present in an amount of from 0 to 25% by weight, based on the total weight of the emulsion, preferably 0 to 20% by weight and even more preferably 0 to 15% by weight.(para 0209) and that a volatile oil is an oil which, upon contact with the skin at room temperature and atmospheric pressure, evaporates in less than one hour (para 0210).  The weight ranges disclosed by the prior art for the non-cyclic volatile silicone oil/ octocrylene and ethylhexyl salicylate UV screening agents include weight ratios that overlap with the instantly claimed weight ratio (0-25 % wt non-cyclic volatile silicone oils and 0.1-40 wt % octocrylene and ethylhexyl salicylate UV screening agents). For example, 15 wt or 20 % UV screening agents and 10  wt % non-cyclic volatile silicone oil (at least .5). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to optimize the amounts/ratio of the non-cyclic volatile silicone oils and UV screening  agents for the sated benefits of fast rate if evaporation and spreadability and for providing the desired level of UV protection. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
NEW REJECTIONS
5.            Claims 1 and new claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Termer et al. (US 2019/0015307) in view of Loyen et al. (US 2006/0115504), Auguste (US 2004/0197284), and Colaco et al. (US 2014/0044762). 
Termer et al. (US 2019/0015307). disclose compositions comprising octocrylene ethylhexyl silicate and homosalate where the combination is over 15 % (Table 1). The formulations are water-in oil emulsions (Example 1 para 0187). The fillers may be silica (i.e., not surface modified)  (table 2). The composition contains pigments (abstract). The composition may include silicone oils where the silicone oils include volatile oils such as cyclomethicone (para 0044 and 0050). Example 1 includes cyclopentasiloxane (volatile silicone). The liquid phase may contain linear silicone oils (para 0049). 
Termer et al. disclose cyclic volatile silicone oils however, Loyen et al. (US 2006/0115504) (hereinafter Loyen et al.) disclose water-in oil sun cream formulations (paras 0080 and 0136) where the fatty phase may comprise one or more oils such as volatile silicone oils (para 0080 and 0085). The volatile silicone oil may be noncyclic such dodecamethylpentasiloxane or cyclic such as cyclopentasiloxane (para 0085). Auguste (US 2004/0197284) (hereinafter Auguste) disclose compositions comprising volatile silicone fatty phase (abstract). Auguste discloses that volatile silicone oils are commonly used in cosmetic compositions for their good cosmetic properties, such as their pleasant feel on contact with the skin. These oils may also evaporate quickly after they have been applied to keratin materials. However, if their rate of evaporation is too high, the user may not have sufficient time to apply the cosmetic product to the keratin martials or sufficient time to apply the cosmetic to keratin materials uniformly (para 0003). Auguste teaches that volatile silicone oils most commonly used in cosmetics are cyclic silicones containing from 4 to 6 silicone groups (para 0004). Disclosed is an alternative for formulating compositions comprising volatile oils such as volatile oils that are compatible with the ingredients usually used in cosmetic compositions (para 0005). Such composition may be obtained by using at least one particular volatile silicone oil that may give the volatile fatty phase a particular evaporation profile (para 0006). The compositions contain a volatile silicone fatty phase comprising at least one non-cyclic volatile silicone oil, wherein the volatile silicone fatty phase has an evaporation profile such that the mass of the at least one non-cyclic volatile silicone oil evaporated after 30 minutes ranges from  2mg/cm2-9 mg/cm2 (para 0007 and 0012). Colaco et al. (US 2014/0044762) (hereinafter Colaco et al.) disclose vehicles for the cosmetic composition may comprise a silicone oil phase which may include volatile silicone oils which means that the oil readily evaporates at ambient temperature (para 0051). The volatile silicones include cyclic and linear (non-cyclic) silicones. These include cyclodimethicones and dodecamethylpentasilxoanes (para 0052). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include non-cyclic volatile silicone oils in the compositions of Termer for the purposes of tailoring to the desired evaporation profile. 


RESPONSE TO ARGUMENTS 
 6.    Applicants arguments have been fully considered and are not persuasive for the reasons below. 
                Applicants argue that the stability properties obtained for invention compositions A and B demonstrated that emulsions comprising more than 15 % liquid organic filters were stable as compared to virtually identical comparative composition C having less than 15 % liquid organic UV filters. Applicants declaration states that the testing demonstrated that the important feature of the invention composition is the total amount of liquid organic UV filters present (octocrylene + silicates). The declaration states that the specific salicylates is not important but the important feature is total amount of octocrylene + salicylates present. 
                In response, the Examiner respectfully submits that the unexpected results are not commensurate in scope with the claim. Applicants have not provided evidence that other salicylates are not important and would achieve the same stability. The results presented in the specification show the comparative lacks the ethylhexyl salicylate. The Examples given tested 10 wt % homosalate and there is no evidence that any amount such that it adds to 15 % is suitable. For example 1 % homosalate, 1 % ethylhexyl salicylate and 14 % octocrylene. There is no evidence that any amount of octocrylene, ethylhexyl salicylate, and homosalate in combination so long as it is above 15 % are stable. For example 0.5 % octocrylene, 15% ethylhexyl salicylate and 0.5 % homosalate. The only working compositions tested used 10 % homosalate (with no other ranges) and 5 % ethylhexyl salicylate (no other ranges)  and 7 or 4 % octocrylene without any indication of other amounts and its effects.   
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F .2d 731,741,218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Claim 1 implies any amounts of octocrylene, any amounts of homosalate and any amount of ethylhexyl salicylate in combination are suitable such that they add up to 15 % however, the unexpected results have not been shown to support this when only specific amounts were demonstrated. For example there  is no indication of 0.1 % octocrylene would be suitable for use with the ethylhexyl salicylate and the homosalate in combination such that it is over 15 % combined. As such the unexpected results are not commensurate in scope with claim 1.
                Applicants argue that Fageon focuses on the use of silica aerogels and one of ordinary skill in the art would not focus on such areas of modification, but rather instead would focus on adding silica aerogels to improve compositions in Fageons disclosure. 
                In response, the Examiner respectfully submits that this argument is not found persuasive because claim 1 is drawn to comprising and does not exclude the silica aerogels and Fageon discloses the compositions as claimed in overlapping amounts as discussed supra. 
CONCLUSION

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CORRESPONDENCE
 8.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANAH AL-AWADI/Primary Examiner, Art Unit 1615